     Case 3:18-cv-01543-CAB-MDD Document 34-3 Filed 10/21/19 PageID.592 Page 1 of 3




        1     Michael L. Kirby, Esq. (SBN 50895)
                mike@kirbyandkirby law. com
        2     KIRBY--& KIRBY LLP
              501 West Broadway, Suite 1720
        3     San Diego, California 92101
              Telephone: 619.487.1500
        4     Facsimile: 619.501.5733
        5     Attorney for Defendants
        6
        7
        8                           UNITED STATES DISTRICT COURT
        9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
      1O      ANTICANCER, INC.,                             Case No.: 18-cv-1543-CAB-MDD
      11                   Plaintiff,                      DECLARATION OF PETER
                                                           ELLMAN IN SUPPORT OF
      12            V.                                     MOTION FOR SUMMARY
                                                           JUDGMENT
      13      PDOX, INC., dba CERTIS
              ONCOLOGY SOLUTIONS, PETER                    Hearing Date: November 25, 2019
      14      ELLMAN, and DOES 1 to 10,
                                                           PER CHAMBERS RULES, NO ORAL
      15                   Defendants.                     ARGUMENT UNLESS SEPARATEL Y
                                                           ORDERED BY THE COURT
      16
                                                           Judge:        Hon. Cathy Ann Bencivengo
      17                                                   Dept.:        4C
                                                           Magistrate:   Mitchell D. Dembin
      18                                                   Dept.:        11th Floor
      19
                    Peter Ellman, under penalty of perjury, declares as follows:
      20
                    1.     I am the Chief Executive Officer ("CEO") of defendant Certis Oncology
      21
              Solutions, Inc. ("Certis"), and I am a dismissed Defendant in the above entitled action.
      22
              I make this Declaration in support of Certis' Motion for Summary Judgment. The
      23
              matters set forth herein are true ofmy own personal lmowledge and I could and would
      24
              testify competently thereto if called as a witness.
      25
                    2.     As of October 16, 2019, Plaintiff Anti Cancer, Inc. ("AntiCancer") is
      26
              Certis's largest single shareholder.
      27
                    3.     Certis has never had any inquiries or sales related to the AngioMouse
      28
{K&K02!5053                                                                 Case No. 18-cv-1543-CAB-MDD
8)
     Case 3:18-cv-01543-CAB-MDD Document 34-3 Filed 10/21/19 PageID.593 Page 2 of 3




        1     or HDRA products
        2           4.    In June 2016, Certis (then operating as AntiCancer/PDOX) retained
        3     Evan Birkhead ("Birkhead"), an independent consultant in strategic marketing and
        4     communications with an emphasis on startups in the technology industry, to prepare
        5     preliminary marketing materials and build a preliminary website. I know Birkhead
        6     worked closely with Dr. Robert Hoffman, the CEO and maj.ority shareholder of
        7     AntiCancer, in preparing materials for the website and the marketing interests for
        8     PDOX.
        9           5.    On March 27, 2018, Certis migrated its website from
      10      AntiCancerPDOX.com to CertisOncology.com.
      11            6.    On or about that date, I, as CEO of Certis, directed Birkhead to remove
      12      all references to "AngioMouse" and "HDRA" from its website and promotional
      13      materials. Those two trademarks and names were removed because Certis did not
      14      have the capability to perform the AngioMouse or HDRA procedures, and Certis
      15      had never received any inquiries about those procedures while the names were on
      16      Certis's (then PDOX's) website.
      17            7.    Certis has never had the capability to perform the AngioMouse or
      18      HDRA procedures, and could have only offered those procedures by asking
      19      AntiCancer to perfonn them.
      20            8.    Certis is a pre-revenue startup company and in 2018 had revenue of
      21      only $15,000 and operating expenses of over $1 million. That $15,000 of revenue
      22      had nothing to do with AngioMouse or HDRA. Thus Certis' s revenue is completely
      23      unrelated to any alleged use of the HDRA and AngioMouse trademarks.
      24            9.    After I directed Birkhead to remove all references to "AngioMouse"
      25      and "HDRA" from the website, Certis and I reasonably believed that those terms
      26      had been removed from CertisOncology.com.
      27            10.   When Certis received AntiCancer's First Amended Complaint
      28
                                                             2
{K&K0215053
                                                                     Case No. 18-cv-1543-CAB-MDD
8)
     Case 3:18-cv-01543-CAB-MDD Document 34-3 Filed 10/21/19 PageID.594 Page 3 of 3




          1     ("F AC"), I directed Birkhead to investigate whether certisoncology .com still
          2     contained the two trademarks "AngioMouse" and "HDRA."
          3            11.        Birkhead subsequently infon11ed me he had discovered, while using
          4     W ordPress to update the website, that he had inadvertently left "ghost pages," one
          5     of which still contained "HDRA" and another of which still contained
          6     "AngioMouse."
          7            12.    Shortly thereafter, Birkhead informed me that he had removed the
          8     ghost pages containing "HDRA" and "AngioMouse."
          9            13.    Approximately one week after receiving AntiCancer's FAC in this
        10      action, I personally checked CertisOncology.com and perfonned Google searches
        11      for "Certis HDRA" and "Certis AngioMouse," and confinned the website no longer
        12      had any mention of "HDRA" or "AngioMouse."
        13             14.    I am unaware of any notice of revocation of Certis' s right to use the
        14      trademarks "HDRA and "AngioMouse" occurring before AntiCancer filed its FAC
        15      in this action.
        16             I declare under penalty of perjury under the laws of the United States and
        17      California that the foregoing is true and correct, and that this Declaration was
        18      executed thisal_ day of October, 2019, at San Diego, California.
        19
       20
                                                                ELLMAN
       21
       22
       23
       24
       25
       26
       27
       28
                                                                 3
{K&K02 ! 5053
8)
                                                                         Case No. 18-cv-1543-CAB-MDD
